

 
 

 

APPLICABLE DOCUMENTARY STAMP TAXES HAVE BEEN PAID ON
AND AFFIXED TO THE MORTGAGE SECURING THIS NOTE





 
Alico $60,000,000 Line of Credit 2010
 
Real Estate Line of Credit: 10053600

 
LINE OF CREDIT NOTE
 
$60,000,000.00
September  8, 2010

FOR VALUE RECEIVED, the undersigned (individually and collectively, “Borrower”),
hereby promise to pay to the order of RABO AGRIFINANCE, INC., a Delaware
corporation (“Lender”) the principal sum of Sixty Million Dollars and No Cents
($60,000,000.00) or, if less, the aggregate principal sum of all Line of Credit
Loans, and interest at the rate specified in the Credit Agreement between
Borrower and Lender dated as of the date hereof (the "Credit
Agreement").  Principal and interest are payable to Lender at the times
specified in the Credit Agreement.  All payments shall be made to Lender in
lawful money of the United States of America at 12443 Olive Boulevard, Suite 50,
St. Louis, MO 63141, or such other place as Lender directs, in same day
funds.  Each capitalized term used in this note that is defined in the Credit
Agreement will have the meaning specified in the Credit Agreement.
 
This note is referred to in, and is subject to the terms and conditions of the
Credit Agreement.  Without limitation, the Credit Agreement (i) provides for the
making of Line of Credit Loans by Lender to Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the amount specified
above, and (ii) contains provisions for acceleration of the maturity hereof upon
the occurrence of certain stated events.
 
This Term Loan Note is secured by the Collateral Documents (defined in the
Credit Agreement) and any other collateral or security documents now or
hereafter executed and delivered by Borrower to Lender.
 
Borrower has executed and delivered this Line of Credit Note as of the day and
year first written above.
 


 
BORROWER
 
Alico, Inc., a Florida corporation
 
By:           /s/ JD ALEXANDER
 
JD
Alexander                                                                                                                     
 Its:          Chief Executive Officer
 
Alico-Agri, Ltd., a Florida limited partnership
 
By:           Alico, Inc., a Florida corporation,
 
its General Partner
 
By:           /S/ JD
ALEXANDER                                                                                       
Its:           Chief Executive Officer
 
Alico Plant World, L.L.C., a Florida limited liability company
 
By:           Alico, Inc., a Florida corporation,
 
its Manager
 
By:           /S/ JD ALEXANDER
 
                Its:          Chief Executive Officer
 

Alico Real Estate Line of Credit Note $60,000,000


 
 
 

--------------------------------------------------------------------------------

 

Bowen Brothers Fruit, LLC, a Florida limited liability company
 
By:           Alico, Inc., a Florida corporation,
 
its Managing Member
 
By:           /S/ JD ALEXANDER
 
                Its:          Chief Executive Officer
 
Alico Land Development Inc., a Florida corporation
 
By:          /S/ JD ALEXANDER
 
Its:          Chief Executive Officer
 
 


 



Alico Real Estate Line of Credit Note $60,000,000


 
 
 

--------------------------------------------------------------------------------

 
